Title: To Alexander Hamilton from Adam Hoops, 7 June 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 7 June 1799
          
          I have made enquiry of Capt Freeman relative to the representation  of Mrs McGregor and am informed that her husband is most probably upwards of fifty Capt Freeman does not consider him fit for service. he was enlisted on the 4th June 1798 by Capt Frye—he had served before in the Corps of Artillery and the story he tells of his service during the war has the appearance of Truth.
          I am Sir, with great respect Yr Mo Ob Svt
          
            A Hoops Mt
          
          Gen Hamilton
        